DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 12 is canceled.
Claims 1-11 and 13-20 are pending and have been examined.
This action is in reply to the papers filed on 10/20/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 07/28/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/09/2020 as modified by the amendment filed on 10/20/2022.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
New Matter Rejection - Regarding Claims 1, 11, and 18, Applicant’s originally filed specification (PGPub. 2022/0012604) fails to disclose the amended claimed features as follows: 
Claim 1: an alert trigger defined by a target mobile device;
Claim 1: an actionable response that requires (requiring) approval of the target transaction from a desktop device;
Claim 11: formulating or applying a second actionable response that requires approval of the target transaction from a desktop device;
Claim 18: formulating or applying an actionable response that requires approval of the target transaction from a desktop device;
Applicant is directed to address each rejected claim individually by specifically indicating support, in the originally filed specification (i.e., page, paragraph, and line), for the rejected claimed feature(s).

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 10/20/2022, pgs. 9 and 10), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Alice, etc…). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Agrawal et al. 2020/0286093; in view of Riker et al. 2018/0115877; in further view of Blake 2008/0262972. 
Claim 1. (Currently Amended) Agrawal et al. 2020/0286093 teaches A machine learning method for managing a transaction web that is too complex to be managed by a human (Agrawal et al. 2020/0286093 [Figs. 4-6 – complex transactional web]), the method comprising, using one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): determining an alert trigger for a target transaction within the transaction web (Agrawal et al. 2020/0286093 [0016] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0035] In some embodiment, the notification account setup process at 104 may also include the user 95 selecting one or more activity categories for which the user would like to receive notifications, for example, via the user computing device. For example, the user 95 may select to receive a first activity notification related to account updates included in the first activity category, and receive a second activity notification related to account updates included in the second activity category. In such embodiments when the first activity category includes account updates related to one or more customer purchases, the first notification notifications may include notifications reporting or otherwise identifying customer purchases). In embodiments when the second activity category includes account updates related to one or more vendor payments, the second activity notifications may include notifications that vendor payments have been made from the user account. Of course, any combination of activity notifications based on any combination of activity categories may be selected by the user 95 or be predetermined by an electronic business notification application. In some embodiments, the selection of activity notifications and defining of categories may occur via a graphical user interface (GUI) on the user computing device 55, such as a GUI running on an electronic business notification application hosted by the application server 65.), 
Agrawal et al. 2020/0286093 may not expressly disclose the following features, however, Riker et al. 2018/0115877 teaches wherein criteria defining the alert trigger comprise a target mobile device and a target geographical region (Riker et al. 2018/0115877 [0036 - identifying and triggering communications to one or more contacts selected from a target group of contacts based on the contact's a proximity to a geographical region of interest] Some embodiments of the disclosure provide systems and methods for identifying and triggering communications to one or more contacts selected from a target group of contacts based on the contact's a proximity to a geographical region of interest. The geographical region of interest may be manually defined, for example, by using a user interface to select a region of interest relative to a map, or by automated selection using predefined criteria, such as proximity to a natural event (e.g., a weather system or earthquake) or human threat (e.g., a bomb scare or attack). The target group may also be defined using a contact directory and characteristics of each individual within that contact directory. For example, the target group may include characteristics such as affiliation with a first responder organization (e.g., the police or fire department), job duties, demographic data (e.g., a desired target customer for a sale event at a store, or elderly or sick individuals who may be at risk in a heat wave), or other characteristics as known in the art. The triggered communications may include a targeted communication to some or all of the identified contacts from the target group who are located within the geographical region of interest. In some embodiments, the triggered communications include voice calls (e.g., a voice call with one or many parties), chat sessions, text messages, alert notifications, or other types of communications as known in the art.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the features as taught by Riker et al. 2018/0115877. One of ordinary skill in the art would have been motivated to do so in order to define desired alert triggers based upon demographics and/or geographical location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 further teaches in response to detecting the alert trigger (Agrawal et al. 2020/0286093 [0047 – various responses to detected activities defined] If no response to the activity notification is requested at 308, the electronic business notification application may end the process or return to waiting to receive another activity notification. If a response to the activity notification is requested at 308, the user computing device 55 may display one or more notification response options. In some embodiments, the notification response options may be displayed as one or more buttons on a graphical user interface (GUI) selectable by the user to choose a desired notification response option. At 312, the user computing device 55 may receive the user selection of the notification response options. In response to receiving the user selection, at 314 the user computing device 55 may transmit the user selectin of the response options to the application server 65. In some embodiments, the response option may be configured to be sent along to another recipient, such as the account server 70 or the payment server 85. For example, if the activity notification is related to a payment due to a vendor or to another recipient, the response option may be configured to be forwarded to the payment server and configured to cause a payment to be executed to at least one payment recipient. In embodiments where the activity notification relates to potentially fraudulent activity related to the user account, the notification response option selected by the user may be forwarded on to the account server to take remedial action, such as canceling a transaction. [0039 - the user notification account has been set up to include any activity notifications… one or more activity notifications have been defined] Once the application server 65 receives account update information from the account server 70, the application server my analyze the account update event details and determine whether the account update falls into any of the activity categories defined by the user 95 in the user notification account hosted on the application server. For example, the application server 65 may determine that the account update is a customer purchase, and place the account update in the first activity category as defined in the examples above. Of course, the account update may fall into other categories, or no categories that the user has defined. The application server 65 may then, in some embodiments, determine whether the user notification account has been set up to include any activity notifications relating to the first activity category. If no activity notifications have been defined, then the application server 65 may, in some embodiments, store the account update data for future reference or for inclusion in any of a variety of summaries or other services for the user notification account. If one or more activity notifications have been defined for the activity category in which the account update falls, the application server 65 may, at 120, transmit a first activity notification to the user computing device 55.), determining an actionable response for the target transaction that comprises requiring approval of the target transaction from a desktop device (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions (allowing an action interpreted as approval of target transaction) to be taken regarding suspected fraudulent activities… desktop computer… ] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); formulating a notification that includes the alert trigger (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400) and the actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); based on the criteria defining the alert trigger, determining a first strategic communication channel for transmitting the notification (Agrawal et al. 2020/0286093 [0031 – various communication channels] In some embodiments, the application server 65 may be associated with the electronic business notification system, and may send and receive information to and from a user computing device 55 associated with the user payment accounts of a user. Specifically, software may be included on the user computing device 55 allowing notifications to be received from the electronic business notification system via the digital communications network 60. In some embodiments, the software may be an application, such as an electronic business notification application, through which a user may access electronic business related information and data, complete transactions, money transfers, merchant or vendor purchases, etc. In some embodiments, the software may be an add-on to a web browser included on the user computing device 55. In some embodiments, the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc. In yet other embodiments, the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications. In such embodiments, the electronic business notification system may send notifications to the user computing device 55, such as are described in further detail below. [0040 - the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention.); providing a system user with the notification using the first strategic communication channel (Agrawal et al. 2020/0286093 [0031 - the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc… the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications] In some embodiments, the application server 65 may be associated with the electronic business notification system, and may send and receive information to and from a user computing device 55 associated with the user payment accounts of a user. Specifically, software may be included on the user computing device 55 allowing notifications to be received from the electronic business notification system via the digital communications network 60. In some embodiments, the software may be an application, such as an electronic business notification application, through which a user may access electronic business related information and data, complete transactions, money transfers, merchant or vendor purchases, etc. In some embodiments, the software may be an add-on to a web browser included on the user computing device 55. In some embodiments, the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc. In yet other embodiments, the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications. In such embodiments, the electronic business notification system may send notifications to the user computing device 55, such as are described in further detail below.); applying the actionable response to the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); formulating a confirmatory alert after applying the actionable response (Agrawal et al. 2020/0286093 [0041 - responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); based on the actionable response, determining a second strategic communication channel for transmitting the confirmatory alert (Agrawal et al. 2020/0286093 [0040 - the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention.); and providing the confirmatory alert to the system user using the second strategic communication channel (Agrawal et al. 2020/0286093 [0040 - the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention.). 
Agrawal et al. 2020/0286093 may not expressly disclose the “formulating a confirmatory alert” features, however, Blake 2008/0262972 teaches generating and sending a confirmation message (Blake 2008/0262972 [0013 - generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order] In still other embodiments of the present invention, a method of confirming an online order is provided, where the method involves: providing a confirmation device at a vendor facility, where the confirmation device is adapted to receive an online order and send the order to a display or printing device; receiving an online order through the confirmation device; printing or displaying the order and an associated confirmation code; and entering the confirmation code into the confirmation device to confirm receipt of the order. The method may also include the steps of generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order. In certain embodiments, where the vendor is unable to verify the validity of an order, or where the vendor is unable to fulfill the order as submitted by the customer, the order may be routed to a customer service representative.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the formulating a confirmatory alert features as taught by Blake 2008/0262972. One of ordinary skill in the art would have been motivated to do so in order to provide confirmation of an action or response to the user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 2. (Original) Agrawal et al. 2020/0286093 further teaches The method of claim 1 wherein detecting the alert trigger indicates unauthorized approval for the target transaction (Agrawal et al. 2020/0286093 [0017 - real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0051 - fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400).


Claim 3. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1, further comprising, using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): determining a plurality of alert triggers (Agrawal et al. 2020/0286093 [0039 - the user notification account has been set up to include any activity notifications… one or more activity notifications have been defined] Once the application server 65 receives account update information from the account server 70, the application server my analyze the account update event details and determine whether the account update falls into any of the activity categories defined by the user 95 in the user notification account hosted on the application server. For example, the application server 65 may determine that the account update is a customer purchase, and place the account update in the first activity category as defined in the examples above. Of course, the account update may fall into other categories, or no categories that the user has defined. The application server 65 may then, in some embodiments, determine whether the user notification account has been set up to include any activity notifications relating to the first activity category. If no activity notifications have been defined, then the application server 65 may, in some embodiments, store the account update data for future reference or for inclusion in any of a variety of summaries or other services for the user notification account. If one or more activity notifications have been defined for the activity category in which the account update falls, the application server 65 may, at 120, transmit a first activity notification to the user computing device 55.) formulating a corresponding actionable response for each of the plurality of alert triggers (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); when any of the plurality of alert triggers are detected, using the first strategic communication channel, providing the system user notification that includes the detected alert trigger and the corresponding actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); and applying the corresponding actionable response to a transaction within the transactional web and associated with at least one of the plurality of alert triggers (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); wherein each corresponding actionable response requires approval of the transaction associated with at least one of the plurality of alert triggers from the desktop device (Agrawal et al. 2020/0286093 [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed]).


Claim 4. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1, further comprising, using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): determining a plurality of alert triggers that, if detected, would trigger the actionable response (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.); when any of the plurality of alert triggers are detected: using the first strategic communication channel (Agrawal et al. 2020/0286093 [0031 - the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc… the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications] In some embodiments, the application server 65 may be associated with the electronic business notification system, and may send and receive information to and from a user computing device 55 associated with the user payment accounts of a user. Specifically, software may be included on the user computing device 55 allowing notifications to be received from the electronic business notification system via the digital communications network 60. In some embodiments, the software may be an application, such as an electronic business notification application, through which a user may access electronic business related information and data, complete transactions, money transfers, merchant or vendor purchases, etc. In some embodiments, the software may be an add-on to a web browser included on the user computing device 55. In some embodiments, the electronic business notification system's software may be an application installed on the user computing device 55 that allows for the use of other applications on the user computing device, such as applications provided by a bank, online merchant, email service, payment provider, etc. In yet other embodiments, the electronic business notification system may provide notifications using software native to the user computing device 55, such as SMS messaging or other notifications. In such embodiments, the electronic business notification system may send notifications to the user computing device 55, such as are described in further detail below.), providing the system user notification that includes the detected alert trigger (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); and applying the actionable response to a transaction within the transactional web and associated with the detected alert trigger (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).


Claim 7. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1 wherein the system user is a first system user, the method further comprising, using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): detecting the alert trigger by detecting action or inaction by a second system user (Agrawal et al. 2020/0286093 [0044 – event trigger] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity. [0046 – triggering activity] FIG. 6 illustrated an embodiment of a method 300 of using the electronic business notification system described herein. In some embodiments, the electronic business notification application running on the user computing device 55 may include processor-executable instructions issuable by the processor to transmit a user credential to an application server, such as application server 65. In some embodiments, the user computing device 55 may transmit user credentials to the application server 65. The user credential may be an access token providing access to a user account on the account server 70, or may be other credential information related to the user account such as a username and password. At 304, the user computing device 55 may receive one or more activity notifications from the application server 65. In some embodiments, the activity notification may correspond to an account update indicating activity related to the user account. At 306, the user computing device 55 may display information related to the activity notification on a display 56 of the user computing device so as to inform the user 95 of the triggering activity related to the user account. In some embodiments, the displaying may occur via the electronic business notification application, or may occur via native notification applications on the user computing device, or other communication applications such as SMS or MMS messaging. In some embodiments, the activity notification may be pushed to the user computing device 55 from the application server 65 and display the activity notification on the user computing device regardless of whether the electronic business notification application is running. [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and formulating additional alert triggers for transactions within the transactional web associated with the second system user (Agrawal et al. 2020/0286093 [0017 - real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0051 - fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400).


Claim 9. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising, using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.), adjusting the alert trigger (Agrawal et al. 2020/0286093 [0054 – adjustment features] Some embodiments of the GUI 400 may include a live events feed 422, an example of which is illustrated in FIG. 7J. The live events feed 422 may include one or more events 421 or account updates related to the user account that the application server 65 and electronic business notification application has received and logged. In some embodiments, the live events feed 422 may update in substantially real time as new account updates are received and categorized into the appropriate activity categories. In some embodiments, the live events feed 422 may be filtered using a filter field 423. For example, if a user may adjust the filter field 423 to show only payments, or only fraud alerts, etc. In some embodiments, the individual events 421 in the live events feed 422 may be selectable to display additional details related to the selected event. For example, FIG. 7K illustrates an exemplary event details screen 424 that may be displayed when a user selects an event 421 from the live events feed 422 related to a payment. The event details screen 424 may include details regarding the particular event, such as date, amount, status, name of customer or other entity, contact information, credit card number or portions thereof, etc. Although the event details screen 424 shows details related to a payment event, one skilled in the art would understand that other types of events may include corresponding event details on a similar even details screen.) based on actions taken by the system user after defining the criteria defining the alert trigger (Agrawal et al. 2020/0286093 [0016 – activities, actions, and notifications] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0055 – action in response…, activity notifications…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.).

Claim 10. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising using the one or more machine learning techniques, adjusting the actionable response (Agrawal et al. 2020/0286093 [0054 – adjustment features] Some embodiments of the GUI 400 may include a live events feed 422, an example of which is illustrated in FIG. 7J. The live events feed 422 may include one or more events 421 or account updates related to the user account that the application server 65 and electronic business notification application has received and logged. In some embodiments, the live events feed 422 may update in substantially real time as new account updates are received and categorized into the appropriate activity categories. In some embodiments, the live events feed 422 may be filtered using a filter field 423. For example, if a user may adjust the filter field 423 to show only payments, or only fraud alerts, etc. In some embodiments, the individual events 421 in the live events feed 422 may be selectable to display additional details related to the selected event. For example, FIG. 7K illustrates an exemplary event details screen 424 that may be displayed when a user selects an event 421 from the live events feed 422 related to a payment. The event details screen 424 may include details regarding the particular event, such as date, amount, status, name of customer or other entity, contact information, credit card number or portions thereof, etc. Although the event details screen 424 shows details related to a payment event, one skilled in the art would understand that other types of events may include corresponding event details on a similar even details screen.) after deploying the actionable response (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.).



Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over: Agrawal et al. 2020/0286093; in view of Riker et al. 2018/0115877; in further view of Blake 2008/0262972; in even further view of Formsma et al. 2019/0236608.  
Claim 5. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 2 further comprising using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): detecting multiple transactions within the transactional web that each share attributes in common with the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); and detecting the plurality of alert triggers (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400) based on the common attributes (Agrawal et al. 2020/0286093 [0055 – learned criteria] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.[0020 – responsive actions] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server.).
Agrawal et al. 2020/0286093 may not expressly disclose the “detect multiple transactions that each share attributes in common” features, however, Formsma et al. 2019/0236608 teaches these features (Formsma et al. 2019/0236608 [Claim 1] 1. A method of detecting fraudulent transactions by a first transaction system of a plurality of related transaction systems, the method comprising: creating a fraud cluster, by a cluster generation module, from aggregated transaction attributes for use in detecting fraudulent transactions, the fraud cluster created based at least in part on historical transaction data from a plurality of transactions conducted by the plurality of related transaction systems, over a period of time, the fraud cluster including at least one link between a first transaction attribute and a second transaction attribute present together in multiple transactions of the plurality of transactions, the first transaction attribute associated with known fraudulent transactions; receiving, by an input source interface module, a request from a second transaction system to evaluate a likelihood of an initiated transaction being a fraudulent transaction; parsing, by an input source parser module, the initiated transaction into a plurality of discrete data attributes of the initiated transaction; determining, by a vertical check module, utilizing the fraud cluster, whether any of the parsed plurality of discrete data attributes of the initiated transaction is similar to the second transaction attribute of the aggregated transaction attributes; generating, by the vertical check module, a ratio of legitimate to fraudulent transactions based on at least one data attribute; generating, by a score generation module, a predictive fraud score for the initiated transaction based on the created fraud cluster, the determination of whether any of the parsed plurality of discrete data attributes of the initiated transaction match the second transaction attribute of the aggregated transaction attributes, and the ratio of legitimate to fraudulent transactions, the predictive fraud score generated using artificial intelligence gained from a plurality of machine learning algorithms; transmitting the generated predictive fraud score to the requesting second transaction system; receiving confirmation information from the requesting second transaction system regarding whether the initiated transaction was completed as legitimate or fraudulent, the confirmation information comprising a plurality of discrete data attributes for the completed transaction; automatically recalculating the fraud cluster based on the confirmation information feedback from the second transaction system; and monitoring changes of the fraud cluster over time to determine how a criminal organization's tactics evolve.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the detect multiple transactions that each share attributes in common features as taught by Formsma et al. 2019/0236608. One of ordinary skill in the art would have been motivated to do so in order to machine learning techniques to identify potentially fraudulent activities by learning from other transactions known to be fraudulent which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 6. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): detecting multiple transactions within the transactional web that each share attributes in common with the target transaction (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.); formulating alert triggers for each of the multiple transactions (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and formulating corresponding actionable response for each of the multiple transactions (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “multiple transactions” features, however, Formsma et al. 2019/0236608 teaches these features (Formsma et al. 2019/0236608 [Claim 1] 1. A method of detecting fraudulent transactions by a first transaction system of a plurality of related transaction systems, the method comprising: creating a fraud cluster, by a cluster generation module, from aggregated transaction attributes for use in detecting fraudulent transactions, the fraud cluster created based at least in part on historical transaction data from a plurality of transactions conducted by the plurality of related transaction systems, over a period of time, the fraud cluster including at least one link between a first transaction attribute and a second transaction attribute present together in multiple transactions of the plurality of transactions, the first transaction attribute associated with known fraudulent transactions; receiving, by an input source interface module, a request from a second transaction system to evaluate a likelihood of an initiated transaction being a fraudulent transaction; parsing, by an input source parser module, the initiated transaction into a plurality of discrete data attributes of the initiated transaction; determining, by a vertical check module, utilizing the fraud cluster, whether any of the parsed plurality of discrete data attributes of the initiated transaction is similar to the second transaction attribute of the aggregated transaction attributes; generating, by the vertical check module, a ratio of legitimate to fraudulent transactions based on at least one data attribute; generating, by a score generation module, a predictive fraud score for the initiated transaction based on the created fraud cluster, the determination of whether any of the parsed plurality of discrete data attributes of the initiated transaction match the second transaction attribute of the aggregated transaction attributes, and the ratio of legitimate to fraudulent transactions, the predictive fraud score generated using artificial intelligence gained from a plurality of machine learning algorithms; transmitting the generated predictive fraud score to the requesting second transaction system; receiving confirmation information from the requesting second transaction system regarding whether the initiated transaction was completed as legitimate or fraudulent, the confirmation information comprising a plurality of discrete data attributes for the completed transaction; automatically recalculating the fraud cluster based on the confirmation information feedback from the second transaction system; and monitoring changes of the fraud cluster over time to determine how a criminal organization's tactics evolve.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the multiple transactions features as taught by Formsma et al. 2019/0236608. One of ordinary skill in the art would have been motivated to do so in order to machine learning techniques to identify potentially fraudulent activities by learning from other transactions known to be fraudulent which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claim 8. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The method of claim 1 further comprising using the one or more machine learning techniques (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.): applying the machine learning technique to detect multiple transactions within the transactional web (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) that require input from the system user (Agrawal et al. 2020/0286093 [0025 – user input] FIG. 2 is a simplified illustration of the physical elements that make up an embodiment of a computing device 55 and FIG. 3 is a simplified illustration of the physical elements that make up an embodiment of a server type computing device, such as the application server 65, but the merchant server 90, the token server 80, and the payment server 85 may reflect similar physical elements in some embodiments. Referring to FIG. 2, a sample computing device 55 is illustrated that is physically configured according to be part of the computing system 50 shown in FIG. 1. The user computing device 55 may have a processor 1451 that is physically configured according to computer executable instructions. In some embodiments, the processor can be specially designed or configured to optimize communication between the server 65 and the computing device 55 relating to the electronic business notification system described herein. The computing device 55 may have a portable power supply 1455 such as a battery, which may be rechargeable. It may also have a sound and video module 1461 which assists in displaying video and sound and may turn off when not in use to conserve power and battery life. The computing device 55 may also have volatile memory 1465 and non-volatile memory 1471. The computing device 55 may have GPS capabilities that may be a separate circuit or may be part of the processor 1451. There also may be an input/output bus 1475 that shuttles data to and from the various user input/output devices such as a microphone, a camera 59, a display 56, or other input/output devices. The user computing device 55 also may control communicating with the networks, such as communications network 60 in FIG. 1, either through wireless or wired devices. Of course, this is just one embodiment of the user computing device 55 and the number and types of user computing devices 55 is limited only by the imagination.); and formulating the confirmatory alert such that the system user is informed after successful execution of any of the multiple transactions (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “multiple transactions” features, however, Formsma et al. 2019/0236608 teaches these features (Formsma et al. 2019/0236608 [Claim 1] 1. A method of detecting fraudulent transactions by a first transaction system of a plurality of related transaction systems, the method comprising: creating a fraud cluster, by a cluster generation module, from aggregated transaction attributes for use in detecting fraudulent transactions, the fraud cluster created based at least in part on historical transaction data from a plurality of transactions conducted by the plurality of related transaction systems, over a period of time, the fraud cluster including at least one link between a first transaction attribute and a second transaction attribute present together in multiple transactions of the plurality of transactions, the first transaction attribute associated with known fraudulent transactions; receiving, by an input source interface module, a request from a second transaction system to evaluate a likelihood of an initiated transaction being a fraudulent transaction; parsing, by an input source parser module, the initiated transaction into a plurality of discrete data attributes of the initiated transaction; determining, by a vertical check module, utilizing the fraud cluster, whether any of the parsed plurality of discrete data attributes of the initiated transaction is similar to the second transaction attribute of the aggregated transaction attributes; generating, by the vertical check module, a ratio of legitimate to fraudulent transactions based on at least one data attribute; generating, by a score generation module, a predictive fraud score for the initiated transaction based on the created fraud cluster, the determination of whether any of the parsed plurality of discrete data attributes of the initiated transaction match the second transaction attribute of the aggregated transaction attributes, and the ratio of legitimate to fraudulent transactions, the predictive fraud score generated using artificial intelligence gained from a plurality of machine learning algorithms; transmitting the generated predictive fraud score to the requesting second transaction system; receiving confirmation information from the requesting second transaction system regarding whether the initiated transaction was completed as legitimate or fraudulent, the confirmation information comprising a plurality of discrete data attributes for the completed transaction; automatically recalculating the fraud cluster based on the confirmation information feedback from the second transaction system; and monitoring changes of the fraud cluster over time to determine how a criminal organization's tactics evolve.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the multiple transactions features as taught by Formsma et al. 2019/0236608. One of ordinary skill in the art would have been motivated to do so in order to machine learning techniques to identify potentially fraudulent activities by learning from other transactions known to be fraudulent which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 may not expressly disclose the “formulating the confirmatory alert” features, however, Blake 2008/0262972 teaches generating and sending a confirmation message (Blake 2008/0262972 [0013 - generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order] In still other embodiments of the present invention, a method of confirming an online order is provided, where the method involves: providing a confirmation device at a vendor facility, where the confirmation device is adapted to receive an online order and send the order to a display or printing device; receiving an online order through the confirmation device; printing or displaying the order and an associated confirmation code; and entering the confirmation code into the confirmation device to confirm receipt of the order. The method may also include the steps of generating and sending a confirmation message, such as an electronic mail message, to a customer after the vendor verifies the completeness and validity of the order. In certain embodiments, where the vendor is unable to verify the validity of an order, or where the vendor is unable to fulfill the order as submitted by the customer, the order may be routed to a customer service representative.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the formulating the confirmatory alert features as taught by Blake 2008/0262972. One of ordinary skill in the art would have been motivated to do so in order to provide confirmation of an action or response to the user which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).


Claims 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over: Agrawal et al. 2020/0286093; in view of Albisu et al. 2021/0182851; in further view of Chari et al. 2018/0332023. 
Claim 11. (Currently Amended) Agrawal et al. 2020/0286093 further teaches An artificial intelligence ("AI") notification platform for managing a transactional web that is too complex to be managed by a human (Agrawal et al. 2020/0286093 [Figs. 4-6 – complex transactional web]), the AI notification platform comprising: a secure treasury application running on a mobile device (Agrawal et al. 2020/0286093 [0016 – application on user device] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0023 – secure payment network] Various other computer servers may also be connected to via the digital communication network 60, such as an application server 65 and an account server 70. In some embodiments, the application server 65 may be included as a server within or be a part of the account server 70. The account server 70 may represent, for example, a credit card issuer, a bank, or another financial institution. Various of these servers or computer entities may also be connected through a secure payment network 75. The payment network 75 may be an electronic payment system used to accept, transmit, or process transactions made by users with payment cards for money, goods, or services, and to transfer information and funds among payment card issuers, merchants, payment card holders, payment processors, acquirers, etc. In the illustrated embodiment, at least the application server 65, the account server 70, a token server 80, a payment server 85, and a merchant server 90 may be connected via the payment network 75, but it is contemplated that other entities, such as one or more acquirer, may be connected as well. In some embodiments, it is contemplated that multiple payment servers associated with multiple different payment sources and/or multiple merchant servers associated with multiple different merchants may also be connected to the payment network 75. It is also contemplated that the account server 70 and application server 65 may also be connected to the one or more user computing devices 55 over the digital communication network 60.); a secure transactional server accessible from the mobile device running the secure treasury application (Agrawal et al. 2020/0286093 [0030 - servers] The computing device 55 may be able to communicate with a computer server or a plurality servers, such as the application server 65, the account server 70, payment servers 85, and merchant servers 90. The computing device 55 may be able to communicate in a variety of ways. In some embodiments, the communication may be wired such as through an Ethernet cable, a USB cable or RJ6 cable. In other embodiments, the communication may be wireless such as through Wi-Fi (802.11 standard), Bluetooth, cellular communication or near field communication devices. The communication may be direct to the server or may be through a digital communication network 60 such as cellular service, through the Internet, through a private network, through Bluetooth, etc. [0036 - server] In some embodiments, to complete the setup process using, for example, the electronic business notification application running on the user computing device 55 and hosted by the application server 65, the application server may use OAuth or authorization standard to obtain authorization to access activities, events, or other information related to the user account hosted on the account server 70. In such embodiments, the application server 65 may recognize that authorization has not been obtained for the user account. The application server 65 may formulate an authorization request for the account server 70, encode the request, and, at 106, transmit the request to the user computing device, for example, as part of a redirect uniform resource locator (URL). Upon requesting and receiving the application server's redirect URL along with the authorization request, a browser running on the user computing device 55 or the electronic business notification application itself may follow the redirect URL to the account server 70 or an authentication or authorization page related to the user account and hosted by the account server. The account server 70 may authenticate the user 95 or the user computing device 55, for example, by, at 108, requesting and receiving user credentials (e.g., username and password) associated with the user account. Once the user 95 is sufficiently authenticated, the account server 70 may receive and process the authorization request from the application server 65. The account server 70 may formulate an authentication response and, at 110, transmit the authentication response back to the user computing device 55. In some embodiments, the authentication response may include some formulation of user credentials to access the user account. In some embodiments, the account server 70 may include a redirect URL along with the authentication response that may direct the user computing device browser or the electronic business notification application back to the application server 65. In some embodiments, the authentication response from the account server 70 may include an access token as the user credential that the application server 65 may use to gain direct access to the user account on the account server 70 on the user's behalf in order to identify account updates. In some embodiments, the authorization process described above may take place within the electronic business notification application. For example, the electronic business notification application may display the request for user credentials on the application, but direct the inputs to the account server for authentication.); and a remote computer system running an artificial intelligence ("AI") engine (Agrawal et al. 2020/0286093 [0055- the electronic business notification system may utilize machine learning or other artificial intelligence…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.); wherein: the secure treasury application: provides an interface for a user of the mobile device to request notification when a first alert trigger is detected in connection with a target transaction included in the transaction web and executable by the secure transaction server (Agrawal et al. 2020/0286093 [0035 - GUI] In some embodiment, the notification account setup process at 104 may also include the user 95 selecting one or more activity categories for which the user would like to receive notifications, for example, via the user computing device. For example, the user 95 may select to receive a first activity notification related to account updates included in the first activity category, and receive a second activity notification related to account updates included in the second activity category. In such embodiments when the first activity category includes account updates related to one or more customer purchases, the first notification notifications may include notifications reporting or otherwise identifying customer purchases). In embodiments when the second activity category includes account updates related to one or more vendor payments, the second activity notifications may include notifications that vendor payments have been made from the user account. Of course, any combination of activity notifications based on any combination of activity categories may be selected by the user 95 or be predetermined by an electronic business notification application. In some embodiments, the selection of activity notifications and defining of categories may occur via a graphical user interface (GUI) on the user computing device 55, such as a GUI running on an electronic business notification application hosted by the application server 65. [0047 - GUI] If no response to the activity notification is requested at 308, the electronic business notification application may end the process or return to waiting to receive another activity notification. If a response to the activity notification is requested at 308, the user computing device 55 may display one or more notification response options. In some embodiments, the notification response options may be displayed as one or more buttons on a graphical user interface (GUI) selectable by the user to choose a desired notification response option. At 312, the user computing device 55 may receive the user selection of the notification response options. In response to receiving the user selection, at 314 the user computing device 55 may transmit the user selectin of the response options to the application server 65. In some embodiments, the response option may be configured to be sent along to another recipient, such as the account server 70 or the payment server 85. For example, if the activity notification is related to a payment due to a vendor or to another recipient, the response option may be configured to be forwarded to the payment server and configured to cause a payment to be executed to at least one payment recipient. In embodiments where the activity notification relates to potentially fraudulent activity related to the user account, the notification response option selected by the user may be forwarded on to the account server to take remedial action, such as canceling a transaction. [FIGS. 7F and 7G; 0051 – GUI’s] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and in response to receiving the request for the notification, initiates a tracing of the target transaction within the transactional web (Agrawal et al. 2020/0286093 [0018 – monitoring business activities and transactions interpreted as tracing of the target…] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.); and the AI engine: detects a second alert trigger on the secure transactional server in connection with the target transaction (Agrawal et al. 2020/0286093 [0040 - fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system] The activity notification may be configured to be displayed, at 122, by the user computing device 55 in at least one of a variety of ways. In some embodiments, the user computing device 55 may use native SMS, MMS, or other notification capability to display information related to the activity notification. In some embodiments, the user computing device 55 may display information related to the activity notification through the electronic business notification application running on the user computing device. In these or other suitable notification methods, the user 95 may have previously selected which types of notifications to receive based on the type of activity category, frequency of the type of activity category, the amount of a purchase or payment, the particular customer or vendor involved, or any other suitable variable that may be predetermined and configured to handle a particular notification. For example, a user 95 may configure the user notification account to provide in-application activity notifications related to an activity category for normal customer purchases. In such embodiments, the user 95 may access and view the activity notifications through the electronic business notification application when desired or when the application is accessed. The user 95 may, however, select that particular types of activity categories, such suspected fraud, be treated more urgently. For example, fraud-related activity notifications may be displayed using the user computing device's 55 native messaging or notification system, which may include interrupting other computing activity, activating an audible, tactile, and/or visual indicator through the user computing device's hardware, or any other suitable notification method contemplated to attract the user's attention. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); formulates a push notification for the mobile device, the push notification comprising a first actionable response associated with the second alert trigger that can be deployed from within the push notification (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.); formulates a second actionable response, wherein the second actionable response requires approval of the target transaction from a desktop device (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions (allowing an action interpreted as approval of target transaction) to be taken regarding suspected fraudulent activities… desktop computer… ] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); transmits the push notification to the mobile device (Agrawal et al. 2020/0286093 [0018 - the electronic business account server may push alerts to the user's computing device in the form of notifications] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.); pauses the target transaction on the secure transactional server pending deployment of the first actionable response associated with the second alert trigger (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); in response to detecting deployment of the first actionable response associated with the second alert trigger, applies the first actionable response to the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); and in response to failing to detect deployment of the first actionable response associated with the second alert trigger within a threshold time, applies the second actionable response to the target transaction (Agrawal et al. 2020/0286093 [0041 - responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Agrawal et al. 2020/0286093 may not expressly disclose the “pauses the target transaction” features, however, Albisu et al. 2021/0182851 teaches these features (Albisu et al. 2021/0182851 [0096 - selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions] The transaction validation alert window 502 can also include a UI control 508 that, if selected, can cause the user device 102 to archive the transaction review functionality until a later time. In some embodiments, selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions, if desired. The transaction validation alert window 502 also can include a UI control 510 to skip review and/or approval of the transaction. According to various embodiments of the concepts and technologies disclosed herein, selection of the UI control 510 can cause the user device 102 to skip review. It can be appreciated that in some embodiments, selection of the UI control 510 can be understood by the transaction validation service 110 as a failure to approve the transaction and therefore can trigger blocking of the transaction. In some embodiments, however, the user or other entity may elect to skip the review (e.g., when driving, or the like) and/or for other purposes. In some embodiments, selection of the UI control 510 can cause the user device 102 to block the transaction. Because additional or alternative controls can be included in the transaction validation alert window 502, it should be understood that the example embodiment shown in FIG. 5A is illustrative and therefore should not be construed as being limiting in any way.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the pauses the target transaction features as taught by Albisu et al. 2021/0182851. One of ordinary skill in the art would have been motivated to do so in order to provide an opportunity to verify a transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 may not expressly disclose the “secure treasury application” features, however, Chari et al. 2018/0332023 teaches these features (Chari et al. 2018/0332023 [0002 - a secure application, such as a banking or financial application] A password is a string of characters used for user authentication to prove user identity and allow access to a resource, which is kept secure from those not allowed access. A protected resource may be, for example, a secure network; a secure device, such as a computer, automated teller machine, or smart phone; a secure application, such as a banking or financial application; a secure document, such as trade secret document; and the like.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the secure treasury application features as taught by Chari et al. 2018/0332023. One of ordinary skill in the art would have been motivated to do so in order to provide a secure platform on which to conduct business which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 13. (Original) Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, the AI engine formulates a series of push notifications (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.) for the target transaction based on criteria defining the first alert trigger (Agrawal et al. 2020/0286093 [0018 - the electronic business account server may push alerts to the user's computing device in the form of notifications] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.).

Claim 14. (Currently Amended) Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein: the AI engine formulates a series of push notifications (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.) based on the criteria defining the first alert trigger (Agrawal et al. 2020/0286093 [0034 – AI and machine learning] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless.); and the series of push notifications are configured to be transmitted when the AI engine detects an alert trigger (Agrawal et al. 2020/0286093 [0044 – event trigger] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity. [0046 – triggering activity] FIG. 6 illustrated an embodiment of a method 300 of using the electronic business notification system described herein. In some embodiments, the electronic business notification application running on the user computing device 55 may include processor-executable instructions issuable by the processor to transmit a user credential to an application server, such as application server 65. In some embodiments, the user computing device 55 may transmit user credentials to the application server 65. The user credential may be an access token providing access to a user account on the account server 70, or may be other credential information related to the user account such as a username and password. At 304, the user computing device 55 may receive one or more activity notifications from the application server 65. In some embodiments, the activity notification may correspond to an account update indicating activity related to the user account. At 306, the user computing device 55 may display information related to the activity notification on a display 56 of the user computing device so as to inform the user 95 of the triggering activity related to the user account. In some embodiments, the displaying may occur via the electronic business notification application, or may occur via native notification applications on the user computing device, or other communication applications such as SMS or MMS messaging. In some embodiments, the activity notification may be pushed to the user computing device 55 from the application server 65 and display the activity notification on the user computing device regardless of whether the electronic business notification application is running. [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400) associated with any transaction included in the transactional web and associated with the user on the secure transactional server (Agrawal et al. 2020/0286093 [0018 - the electronic business account server may push alerts to the user's computing device in the form of notifications] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.).

Claim 15. (Original) Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein the AI engine (Agrawal et al. 2020/0286093 [0034; 0055 - AI]) formulates the actionable response based on activity of the user within the secure treasury application (Agrawal et al. 2020/0286093 [0019] In some embodiments, the disclosure describes a processor-implemented method for providing electronic business updates. The method may include receiving, via a digital communication network, a user credential associated with a user account of a user, and transmitting, via the digital communication network, the user credential to an account server to gain access to the user account on the account server. The method may also include receiving, via the digital communication network, at least one account update from the account server, each of the at least one account update relating to activity in the user account and determining, via the one or more processors, that each of the at least one account update is associated with one of a plurality of activity categories including a first activity category and a second activity category. Based on the a determination that the at least one account update is associated with the first activity category, the method may include generating, via the one or more processors, a first activity notification and, in response to receiving the at least one account update, pushing, via the digital communication network, the first activity notification to a user computing device, the first activity notification configured to trigger a notification on the user computing device. [0020] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0041] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).
Claim 16. (Original) Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein the AI engine (Agrawal et al. 2020/0286093 [0034; 0055 - AI]) formulates the actionable response based on the criteria defining the detected second alert trigger (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.).

Claim 17. (Original) Agrawal et al. 2020/0286093 further teaches The apparatus of claim 11, wherein the AI engine (Agrawal et al. 2020/0286093 [0034; 0055 - AI]) formulates the actionable response in real-time each time the second alert trigger is detected on the secure transactional server (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications.).


Claim 18. (Currently Amended) Agrawal et al. 2020/0286093 further teaches An artificial intelligence ("AI") notification platform for managing a transactional web that is too complex to be managed by a human (Agrawal et al. 2020/0286093 [Figs. 4-6 – complex transactional web]), the AI notification platform comprising: a first instance of a secure treasury application running on a first mobile device (Agrawal et al. 2020/0286093 [0016 – application on user device] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0023 – secure payment network] Various other computer servers may also be connected to via the digital communication network 60, such as an application server 65 and an account server 70. In some embodiments, the application server 65 may be included as a server within or be a part of the account server 70. The account server 70 may represent, for example, a credit card issuer, a bank, or another financial institution. Various of these servers or computer entities may also be connected through a secure payment network 75. The payment network 75 may be an electronic payment system used to accept, transmit, or process transactions made by users with payment cards for money, goods, or services, and to transfer information and funds among payment card issuers, merchants, payment card holders, payment processors, acquirers, etc. In the illustrated embodiment, at least the application server 65, the account server 70, a token server 80, a payment server 85, and a merchant server 90 may be connected via the payment network 75, but it is contemplated that other entities, such as one or more acquirer, may be connected as well. In some embodiments, it is contemplated that multiple payment servers associated with multiple different payment sources and/or multiple merchant servers associated with multiple different merchants may also be connected to the payment network 75. It is also contemplated that the account server 70 and application server 65 may also be connected to the one or more user computing devices 55 over the digital communication network 60.); a second instance of the secure treasury application running on a second mobile device (Agrawal et al. 2020/0286093 [0016 – application on user device] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0023 – secure payment network] Various other computer servers may also be connected to via the digital communication network 60, such as an application server 65 and an account server 70. In some embodiments, the application server 65 may be included as a server within or be a part of the account server 70. The account server 70 may represent, for example, a credit card issuer, a bank, or another financial institution. Various of these servers or computer entities may also be connected through a secure payment network 75. The payment network 75 may be an electronic payment system used to accept, transmit, or process transactions made by users with payment cards for money, goods, or services, and to transfer information and funds among payment card issuers, merchants, payment card holders, payment processors, acquirers, etc. In the illustrated embodiment, at least the application server 65, the account server 70, a token server 80, a payment server 85, and a merchant server 90 may be connected via the payment network 75, but it is contemplated that other entities, such as one or more acquirer, may be connected as well. In some embodiments, it is contemplated that multiple payment servers associated with multiple different payment sources and/or multiple merchant servers associated with multiple different merchants may also be connected to the payment network 75. It is also contemplated that the account server 70 and application server 65 may also be connected to the one or more user computing devices 55 over the digital communication network 60.); a secure transactional server accessible via the first and second instances of the secure treasury applications (Agrawal et al. 2020/0286093 [0030 - servers] The computing device 55 may be able to communicate with a computer server or a plurality servers, such as the application server 65, the account server 70, payment servers 85, and merchant servers 90. The computing device 55 may be able to communicate in a variety of ways. In some embodiments, the communication may be wired such as through an Ethernet cable, a USB cable or RJ6 cable. In other embodiments, the communication may be wireless such as through Wi-Fi (802.11 standard), Bluetooth, cellular communication or near field communication devices. The communication may be direct to the server or may be through a digital communication network 60 such as cellular service, through the Internet, through a private network, through Bluetooth, etc. [0036 - server] In some embodiments, to complete the setup process using, for example, the electronic business notification application running on the user computing device 55 and hosted by the application server 65, the application server may use OAuth or authorization standard to obtain authorization to access activities, events, or other information related to the user account hosted on the account server 70. In such embodiments, the application server 65 may recognize that authorization has not been obtained for the user account. The application server 65 may formulate an authorization request for the account server 70, encode the request, and, at 106, transmit the request to the user computing device, for example, as part of a redirect uniform resource locator (URL). Upon requesting and receiving the application server's redirect URL along with the authorization request, a browser running on the user computing device 55 or the electronic business notification application itself may follow the redirect URL to the account server 70 or an authentication or authorization page related to the user account and hosted by the account server. The account server 70 may authenticate the user 95 or the user computing device 55, for example, by, at 108, requesting and receiving user credentials (e.g., username and password) associated with the user account. Once the user 95 is sufficiently authenticated, the account server 70 may receive and process the authorization request from the application server 65. The account server 70 may formulate an authentication response and, at 110, transmit the authentication response back to the user computing device 55. In some embodiments, the authentication response may include some formulation of user credentials to access the user account. In some embodiments, the account server 70 may include a redirect URL along with the authentication response that may direct the user computing device browser or the electronic business notification application back to the application server 65. In some embodiments, the authentication response from the account server 70 may include an access token as the user credential that the application server 65 may use to gain direct access to the user account on the account server 70 on the user's behalf in order to identify account updates. In some embodiments, the authorization process described above may take place within the electronic business notification application. For example, the electronic business notification application may display the request for user credentials on the application, but direct the inputs to the account server for authentication.); and a remote computer system running an AI engine (Agrawal et al. 2020/0286093 [0055- the electronic business notification system may utilize machine learning or other artificial intelligence…] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.); wherein: the first instance of the secure treasury application provides an interface for the first mobile device to request a notification associated with a target transaction included in the transactional web (Agrawal et al. 2020/0286093 [0035 - GUI] In some embodiment, the notification account setup process at 104 may also include the user 95 selecting one or more activity categories for which the user would like to receive notifications, for example, via the user computing device. For example, the user 95 may select to receive a first activity notification related to account updates included in the first activity category, and receive a second activity notification related to account updates included in the second activity category. In such embodiments when the first activity category includes account updates related to one or more customer purchases, the first notification notifications may include notifications reporting or otherwise identifying customer purchases). In embodiments when the second activity category includes account updates related to one or more vendor payments, the second activity notifications may include notifications that vendor payments have been made from the user account. Of course, any combination of activity notifications based on any combination of activity categories may be selected by the user 95 or be predetermined by an electronic business notification application. In some embodiments, the selection of activity notifications and defining of categories may occur via a graphical user interface (GUI) on the user computing device 55, such as a GUI running on an electronic business notification application hosted by the application server 65. [0047 - GUI] If no response to the activity notification is requested at 308, the electronic business notification application may end the process or return to waiting to receive another activity notification. If a response to the activity notification is requested at 308, the user computing device 55 may display one or more notification response options. In some embodiments, the notification response options may be displayed as one or more buttons on a graphical user interface (GUI) selectable by the user to choose a desired notification response option. At 312, the user computing device 55 may receive the user selection of the notification response options. In response to receiving the user selection, at 314 the user computing device 55 may transmit the user selectin of the response options to the application server 65. In some embodiments, the response option may be configured to be sent along to another recipient, such as the account server 70 or the payment server 85. For example, if the activity notification is related to a payment due to a vendor or to another recipient, the response option may be configured to be forwarded to the payment server and configured to cause a payment to be executed to at least one payment recipient. In embodiments where the activity notification relates to potentially fraudulent activity related to the user account, the notification response option selected by the user may be forwarded on to the account server to take remedial action, such as canceling a transaction. [FIGS. 7F and 7G; 0051 – GUI’s] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400); and the AI engine, in response to receiving the request for the notification from the first mobile device: detects a viewing of the target transaction on the second mobile device; initiates tracing of activity associated with the target transaction within the transactional web (Agrawal et al. 2020/0286093 [0018 – monitoring business activities and transactions interpreted as tracing of the target…] Traditionally, a user or electronic business owner may need to log on and actively request particular types of transactions to obtain the latest information on the ongoing activities of the electronic business. The electronic business notification system may provide, in some embodiments, a practical solution to the technical problem of accessing information about electronic business in substantially real time in such a way that the user may react to and remedy any problems, if necessary. To provide a technical solution to the technical problems involved with providing the electronic business notification features described herein, the disclosure describes, in some embodiments, an electronic business account server that may use token-based authorization to monitor activities associated with a user account related to a notification service or account server. As the electronic business account server identifies events occurring related to the account server accounts, the electronic business account server may push alerts to the user's computing device in the form of notifications. In some embodiments, the electronic business account server may monitor activities or events on user accounts hosted directly on the electronic business account server or other accessible server accounts.); when the secure transactional server receives executable instructions submitted by the second mobile device in connection with target transaction, pauses the executable instructions; formulates a first actionable response to the received executable instructions (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); formulates a second actionable response that requires approval of the target transaction from a desktop device (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions (allowing an action interpreted as approval of target transaction) to be taken regarding suspected fraudulent activities… desktop computer… ] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); pushes notification to the first mobile device (Agrawal et al. 2020/0286093 [0044 – push notifications] At 210, once the application server 65 has been monitoring a user account on the account server 70, the application server may receive an account update from the account server indicating that an event has occurred related to the user account. Of course, although the disclosure generally describes activity in terms of a single user account related to a single user and a single computing device, those skilled in the art will understand that the application server 65 may monitor substantially any number of user accounts and provide notifications related to account activity to substantially any number of users and user computing devices. At 212, the application server 65 may analyze the received data related to the account update and determine whether the event triggering the account update falls into any activity categories for the notification account. At 214, if the account updated relates to activity in a first activity category, then, at 216, the application server may generate and transmit a first activity notification to the user computing device in the manner describe above with regard to FIG. 4. If, at 218, the account update relates to account activity falling within a second activity category, then the application server may, at 220, generate and transmit a second activity notification to the user computing device. In some embodiments, the first and/or second activity notifications may be transmitted as push notifications by the application server 65. In other words, the push notification of the activity notification may be sent by the electronic business notification application even when the electronic business notification application is not open or otherwise running on the user computing device 55. In some embodiments, the user 95 may select the push notification to be opened within the electronic business notification application. In some embodiments, and depending on the user notification account preferences, the application server 65 may additionally compare the account update to any additional activity categories selected or included within the user notification account by default. In some embodiments, if the account updated does not fall into any activity category, the application server 65 may, at 219, store the account update and monitor the user account for additional account activity.), the notification comprising a first option to deploy the first actionable response and a second option to un-pause the executable instructions (Agrawal et al. 2020/0286093 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); in response to actuation of the first option, applies the first actionable response to the target transaction and overrides the executable instructions; in response to actuation of the second option, applies the executable instructions to the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.); and in response to failing to detect deployment of the first actionable response associated with the second alert trigger within a threshold time, applies the second actionable response to the target transaction (Agrawal et al. 2020/0286093 [0041 - responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.). 
Agrawal et al. 2020/0286093 may not expressly disclose the “pauses the target transaction” features, however, Albisu et al. 2021/0182851 teaches these features (Albisu et al. 2021/0182851 [0096 - selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions] The transaction validation alert window 502 can also include a UI control 508 that, if selected, can cause the user device 102 to archive the transaction review functionality until a later time. In some embodiments, selection of the UI control 508 can cause the user device 102 to hide the transaction validation alert window 502 for a set amount of time, to pause the transaction, and/or to take other actions, if desired. The transaction validation alert window 502 also can include a UI control 510 to skip review and/or approval of the transaction. According to various embodiments of the concepts and technologies disclosed herein, selection of the UI control 510 can cause the user device 102 to skip review. It can be appreciated that in some embodiments, selection of the UI control 510 can be understood by the transaction validation service 110 as a failure to approve the transaction and therefore can trigger blocking of the transaction. In some embodiments, however, the user or other entity may elect to skip the review (e.g., when driving, or the like) and/or for other purposes. In some embodiments, selection of the UI control 510 can cause the user device 102 to block the transaction. Because additional or alternative controls can be included in the transaction validation alert window 502, it should be understood that the example embodiment shown in FIG. 5A is illustrative and therefore should not be construed as being limiting in any way.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the pauses the target transaction features as taught by Albisu et al. 2021/0182851. One of ordinary skill in the art would have been motivated to do so in order to provide an opportunity to verify a transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Agrawal et al. 2020/0286093 may not expressly disclose the “secure treasury application” features, however, Chari et al. 2018/0332023 teaches these features (Chari et al. 2018/0332023 [0002 - a secure application, such as a banking or financial application] A password is a string of characters used for user authentication to prove user identity and allow access to a resource, which is kept secure from those not allowed access. A protected resource may be, for example, a secure network; a secure device, such as a computer, automated teller machine, or smart phone; a secure application, such as a banking or financial application; a secure document, such as trade secret document; and the like.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Agrawal et al. 2020/0286093 to include the secure treasury application features as taught by Chari et al. 2018/0332023. One of ordinary skill in the art would have been motivated to do so in order to provide a secure platform on which to conduct business which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 19. (Original) Agrawal et al. 2020/0286093 further teaches The platform of claim 18, wherein the AI engine (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) formulates the actionable response based on one or more attributes of the target transaction (Agrawal et al. 2020/0286093 [0016 - allow actions to be taken regarding suspected fraudulent activities…] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0041 - the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” … application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction.).

Claim 20. (Original) Agrawal et al. 2020/0286093 further teaches The platform of claim 18, wherein the AI engine (Agrawal et al. 2020/0286093 [0034 - machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable] In some embodiments, during the notification account setup at 104, the user 95 may define or choose one or more activity categories within which some or all of the account updates or account activity related to the user account be included. For example, the user 95 may define a first activity category and a second activity category. In some embodiments, the first activity category may include account updates related to one or more customer purchases, and the second activity category may include account updates related to one or more vender payments. In some embodiments, a third activity category may include account updates that indicate potential fraudulent activity. The potential fraudulent activity may be identified in a variety of ways, including by recognizing purchases by users previously identified as participating in fraudulent activity, or by recognizing particularly patterns of sales or other events that have previously been identifies as being indicative of fraudulent account activity. In some embodiments, machine learning or other types of artificial intelligence may be applied by the application server 65 in order to learn to better predict and identify the types of transactions that may likely be fraudulent or otherwise undesirable. For example, the application server 65 may review previous transactions that have been found to be fraudulent, recognize particular patterns (e.g., frequency of purchases, customer information, or any combination of factors) that may tend to indicate fraud. In some embodiments, the application server 65 may recognize purchases or other transactions by customers that have a particular high rate of returns, for example. Other activity categories may relate to sales thresholds for a period of time (e.g., $1,000 of sales that day and/or $10,000 of sales that week), or a particular purchase or customer making purchases above a predetermined threshold (e.g., a single purchase over $2,000 or a single customer making purchases more than $2,000). Of course, one of skill in the art would understand that the variety and number of activity categories possible to define particular electronic business activities are substantially limitless. [0055 - the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses] In some embodiments, the electronic business notification system may utilize machine learning or other artificial intelligence to maximize efficiency in determining whether particular types of transactions related to a user account should be flagged as potentially fraudulent, be denied based on learned criteria, or accepted based on prior user responses. FIG. 8 illustrates an example embodiment of a method 500 for implementing the electronic business notification system utilizing machine learning. At 502, the application server, such as application server 65, may receive an account update for an event or activity related to a user account. In some embodiments, the account update may be received from another server or other entity, such as the account server 70, but may also be received based on activity in a user account associated with the application server itself. In some embodiments, the account update may include account update details, such as the amount of a transaction, the type of payment method used, the item or service purchased, customer information, location of transaction, etc. At 504, the application server 65 may compare account update details of the account update to a database of prior account updates, such as a notification database. At 506, the application server 65 may determine which (if any) activity category the account update may fall into based on the account update details and the comparison to the data in the notification database. Based on the activity category determined, the application server 65 may, at 508, determine whether an activity notification should be sent to a user computing device. If no activity notification is required, either due to user preferences or because the application server 65 has determined that no user feedback is needed, the server may, at 514, execute appropriate action in response to the user update, if any. If an activity notification should be sent, then the application server 65 may transmit an appropriate activity notification to the user computing device at 510. At 512, the application server 65 may receive notification response from the user computing device indicating the user's selection to respond. At 516, the notification database may be updated with new data or information reflective of the user's notification response and account updated details.) formulates the actionable response based on executable instructions received from the second mobile device (Agrawal et al. 2020/0286093 [Figs. 7F and 7G; 0051 – alert notifications] FIGS. 7F and 7G show an embodiment of the GUI 400 that includes and embodiment of the user account summary screen 408 with examples of activity notifications overlaid on top of the summary screen. For example, FIG. 7F shows an example of a payment notification 418, and FIG. 7G shows an example of a fraud alert notification 420. In some embodiments, the activity notification may interrupt any other screen being shown by the GUI 400 and, in some embodiments, may be configured to interrupt other activities on the user computing device 55. In some embodiments, the activity notifications may be selectable to display additional information related to the particular notification, or provide options for selecting a notification response. For example, FIG. 7H illustrates an embodiment of the GUI 400 including a fraud detail screen 426. In some embodiments, the fraud detail screen 426 may be reached when a user selects a fraud-related activity notification such as the fraud notification 420 in FIG. 7D. In some embodiments, the fraud detail screen 426 may be displayed as the fraud notification itself along with options to select a notification response 428, 430. In some embodiments, the fraud detail screen 426 may include an accept button 428 and a decline button 430. A user may select the accept button 428 to, for example, accept the potentially fraudulent transaction, and may select the decline button 430 to decline the potentially fraudulent transaction. In some embodiments, the fraud detail screen 426 may include a fraud history portion 432 that may display previous fraudulent activity and how the user may have responded. Although a fraud detail screen 426 is shown in FIG. 7H, it is contemplated that other types of activities, such as payments or refunds, may also include detailed activity screens in some embodiments of the GUI 400 [0020 – instructions and response options] In another embodiment, the disclosure describes an electronic business notification processor-readable non-transitory medium that may store processor-executable instructions issuable by a processor to transmit, via a digital communication network, a user credential to an application server, the user credential associated with a user account. The instructions issuable by the processor may also include to receive, via the digital communication network, an activity notification from the application server, where the activity notification corresponding to an account update indicates activity related to the user account. The instructions issuable by the processor may also include to display, via the processor, information related to the activity notification, where the activity notification provides a plurality of notification response options. The instructions issuable by the processor may also include to receive, via the processor, a user selection of one of the plurality of notification response options and, based on receiving the user selection, transmit, via the digital communication network, the user selection of one of the plurality of notification response options to the application server. [0042 - the notification response at 124 may include an instruction to…] In some embodiments, the activity category may related to a vendor payment that has been made or to a vendor payment coming due. In such embodiments, the application server 65 may transmit an appropriate activity notification to the user computing device 55, which may display the notification to the user 95. In some embodiments, the notification may include the option of responding, for example, to direct payment to the either immediately, at a selected time, or based on a predetermined timeline method. In some embodiments, the notification response at 124 may include an instruction to pay the vendor directly. The notification response may be transmitted directly to the account server 70 to execute payment at 126, or may be transmitted to the application server 65 and along to the account server 70. In some embodiments, the user notification account on the application server 65 may be set up to make payments directly to vendors, employees, or other payment recipients using APIs or other payment tools. In some embodiments, the application server 65 may transmit a payment instruction for a vendor or other payment recipient to a payment server, such as the payment server 85 described in FIG. 1. In some embodiments, the payment instruction may be configured to trigger payment to an account associated with at least one payment recipient, such as an electronic business vendor or a customer. In some embodiments, at 128, the electronic business notification application running on the user computing device 55 may execute a payment or payout to a payment recipient through a direct person-to-person payment service, such as Visa Direct. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.).

THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Response: Claim Rejections – 35 USC § 103
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  
Regarding Claim 1, on page(s) 11 and 12 of Applicant’s Remarks (dated 10/20/2022), Applicant(s) argues that the cited references fails to teach, describe, or suggest the amended features.  Specifically, Applicants argue that cited references do not teach, describe, or suggest the following: 
1) an alert trigger defined by a target mobile device or 
2) an actionable response that requires approval of a target transaction from a desktop device.
Applicant is arguing what he has not claimed. Claim 1 does NOT recite ‘an alert trigger defined by a target mobile device’. Instead, what claim 1 actually recites is “determining an alert trigger for a target transaction within the transactional web, wherein criteria defining the alert trigger comprise a target mobile device and a target geographical region;”
Support for what is actually claimed under claim 1 is found as follows:
Agrawal et al. 2020/0286093 teaches determining an alert trigger for a target transaction within the transaction web (Agrawal et al. 2020/0286093 [0016] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0035] In some embodiment, the notification account setup process at 104 may also include the user 95 selecting one or more activity categories for which the user would like to receive notifications, for example, via the user computing device. For example, the user 95 may select to receive a first activity notification related to account updates included in the first activity category, and receive a second activity notification related to account updates included in the second activity category. In such embodiments when the first activity category includes account updates related to one or more customer purchases, the first notification notifications may include notifications reporting or otherwise identifying customer purchases). In embodiments when the second activity category includes account updates related to one or more vendor payments, the second activity notifications may include notifications that vendor payments have been made from the user account. Of course, any combination of activity notifications based on any combination of activity categories may be selected by the user 95 or be predetermined by an electronic business notification application. In some embodiments, the selection of activity notifications and defining of categories may occur via a graphical user interface (GUI) on the user computing device 55, such as a GUI running on an electronic business notification application hosted by the application server 65.), 
Agrawal et al. 2020/0286093 may not expressly disclose the following features, however, Riker et al. 2018/0115877 teaches wherein criteria defining the alert trigger comprise a target mobile device and a target geographical region (Riker et al. 2018/0115877 [0036 - identifying and triggering communications to one or more contacts selected from a target group of contacts based on the contact's a proximity to a geographical region of interest] Some embodiments of the disclosure provide systems and methods for identifying and triggering communications to one or more contacts selected from a target group of contacts based on the contact's a proximity to a geographical region of interest. The geographical region of interest may be manually defined, for example, by using a user interface to select a region of interest relative to a map, or by automated selection using predefined criteria, such as proximity to a natural event (e.g., a weather system or earthquake) or human threat (e.g., a bomb scare or attack). The target group may also be defined using a contact directory and characteristics of each individual within that contact directory. For example, the target group may include characteristics such as affiliation with a first responder organization (e.g., the police or fire department), job duties, demographic data (e.g., a desired target customer for a sale event at a store, or elderly or sick individuals who may be at risk in a heat wave), or other characteristics as known in the art. The triggered communications may include a targeted communication to some or all of the identified contacts from the target group who are located within the geographical region of interest. In some embodiments, the triggered communications include voice calls (e.g., a voice call with one or many parties), chat sessions, text messages, alert notifications, or other types of communications as known in the art.)
Agrawal et al. 2020/0286093 further teaches determining an actionable response for the target transaction that comprises requiring approval of the target transaction from a desktop device (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions (allowing an action interpreted as approval of target transaction) to be taken regarding suspected fraudulent activities… desktop computer… ] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.); 


Regarding Claims 11 and 18, on page(s) 11 and 12 of Applicant’s Remarks (dated 10/20/2022), Applicant(s) argues that the cited references fails to teach, describe, or suggest the amended features.  Specifically, Applicants argue that cited references do not teach, describe, or suggest the following: formulating or applying a second actionable response that requires approval of a target transaction from a desktop device.  With respect, Applicant’s arguments are deemed unpersuasive and the amended feature(s) remain rejected as follows.
Agrawal et al. 2020/0286093 further teaches formulates a second actionable response, wherein the second actionable response requires approval of the target transaction from a desktop device (Agrawal et al. 2020/0286093 [0016 - the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions (allowing an action interpreted as approval of target transaction) to be taken regarding suspected fraudulent activities… desktop computer… ] The electronic business notification system and methods described herein may provide users with an improved way to monitor their electronic businesses' activities in substantially real time. In some embodiments, the electronic business notification system may provide updates on transactions, provide alerts related to potentially fraudulent activities or transactions, allow actions to be taken regarding suspected fraudulent activities, provide payment to electronic business vendors, track daily electronic business spending, generate electronic business summary reports, etc. In some embodiments, the system may include an electronic business notification application that may be included on a user's computing device (e.g., smartphone, tablet, lap top computer, desktop computer, etc.) that may execute processes associated with the features described above. For example, the electronic business notification application may provide its users with substantially real time notifications relating to payments, refunds, deposits, and fraud alerts. In some embodiments, the notifications may be pushed to a user's computing device without any additional input from the user. [0017 - the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device] In some embodiments, the electronic business notification application of the electronic business notification system may provide substantially real time fraud alerts to its users via the users computing device. Substantially real time fraud alerts may enable users of the system to quickly take action to prevent or mitigate fraudulent activities. In some embodiments, a user may use the electronic business notification application to view daily, weekly, hourly, yearly, etc., summary snapshots for various types of transactions in which the electronic business may be involved, and provide a graphical user interface to view and respond too alerts and notifications. [0041 - if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.”] In some embodiments, the activity notification displayed by the user computing device 55 may request a response from the user 95 in order to address a particular situation related to the user account and/or the user's electronic business. In some embodiments, the user 95 may select which activity categories may request a response, and the options for responding. For example, if the activity notification relates to a potentially fraudulent purchase or other transaction related to the user account, the activity notification may include a response option, such as, “cancel transaction” or “allow transaction.” Of course, other responses are contemplated for this and other types of notification activities. Additionally, in some embodiments, responses to activity notifications may remain for a predetermined amount of time (e.g., 2 minutes or 5 minutes), before the system defaults to a predetermined default response selection. At 124, the user computing device 55 may receive a notification response from the user 95, and at 126, the notification response may be transmitted to the account server 70 either directly (as illustrated), or through the application server 65. The application server 65 or the account server 70 may then execute the designated response, such as by canceling or allowing the particular transaction. [0045 - the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed] In some embodiments, at 222, the application server 65 may receive a notification response from the user computing device 55 related to a previously transmitted activity notification. For example, the notification response may include an instruction to cancel a pending transaction or to allow a pending transaction to proceed. In some embodiments, the instructions included in the notification response may be executable by the application server 65 at 224. In some embodiments, however, the application server 65 may instead forward the instructions on to the account server 70 or another location for execution.);

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al. 2021/0390445 [0021] Example embodiments of the present disclosure provide systems and methods for automatically making decisions based on multi-channel data inputs using user-configured criteria. Specifically, systems and methods are provided based on multi-channel data inputs with a sentiment analysis machine learning (ML) model and behavior analysis ML model suite and customized commands. The machine learning models are trained by multi-channel data inputs. The multi-channel data inputs may include, but not limited to, geolocations, transaction data, and biometric data (e.g., facial recognition, heart rate, skin conductance changes, body temperature, and voice volume, tension, pitch and tone, etc.) In the disclosed systems and methods, the machine learning models may be configured to identify users' emotional/mental/behavioral states based on the multi-channel data inputs to make corresponding decisions, such as, triggering a recommendation, to prompt, prevent, or alert the users in response to user-configured criteria and commands. Those decisions may be implemented as customized commands such that the customized commands can be automatically executed, for example, by a computing device once identified by the user. User-configured criteria may be used to compare with the users' emotional/mental/behavioral states evaluated by the ML models to determine the recommendation/prompt/alert/action. The recommendation/prompt/alert/action can include, for example, launching a ridesharing application on a device of a user when the user is evaluated to have an angry face and irregular voice at a time after 11:00 pm local time (i.e., the user-configured criteria can be “an angry face and irregular voice plus after 11:00 pm local time” and the action could be “launch ridesharing app”), taking out money from a saving account of the user when the user is evaluated to have spent too much screen time, freezing a credit card of the user when the user is evaluated to act abnormally while shopping, and the like.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682